DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to Request for Continued Examination received on February 28, 2022. Claims 1-20 are currently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. Applicant submits that neither Johnson, Nowatschin, nor a combination thereof teach “the retractor blade including a body, the body including: a first cannula opening in the body forming a first inlet extending into a distal blade portion of the body; and a second cannula opening in the body forming a second inlet extending into the distal blade portion; and a cannula outlet connected to the retractor blade and in communication with the first cannula inlet and the second cannula inlet.”
Applicant’s arguments with respect to claims 1-20 and amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly applied prior art, Goodrich (US Patent 6,241,685) disclose channels and outlets located within the body of the retractor blade (see the office action rejections below). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication 2017/0360521) in view of Nowatschin et al. (US Patent Publication 2018/0235724), hereinafter “Nowatschin” and Goodrich (US Patent 6,241,658).
Regarding claim 1, Johnson discloses an instrument (26, paragraph 0034) capable of being received in an end effector coupler (22, paragraph 0034) of a surgical arm (20, paragraph 0034) (see Figure 4), the instrument comprising: 
a stem (62, paragraph 0034) including a proximal portion couplable to the end effector coupler, and an opposite distal portion (see Figure 7); 
a load cell (64, paragraph 0046) couplable to the distal portion of the stem (see Figure 7); 
a coupler (66, paragraph 0048) couplable to the load cell, the coupler including a mating feature (68, paragraph 0048) (see Figure 7); 
Johnson discloses a medical tool couplable to an end effector for a medical procedure (paragraph 0034), but fails to explicitly disclose a retractor blade capable of coupling to the coupler via the mating feature, the retractor blade, together with the stem, the load cell, and the coupler, movable with the end effector coupler, the load cell capable of producing a load signal based on a force applied to the retractor blade. Additionally, Johnson fails to disclose the retractor blade including a body, the body including: a first cannula opening in the body forming a first inlet extending into a distal blade portion of the body; and a second cannula opening in the body forming a second inlet extending into the distal blade portion; and a cannula outlet connected to the retractor blade and in communication with the first cannula inlet and the second cannula inlet.
Nowatschin, however, teaches a retractor (6, paragraph 0069) coupled to a surgical arm (1, see Figure 2) with load sensing capability (paragraph 0069). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the instrument of Johnson, with the retractor coupled to a surgical arm with load sensing capability as taught by Nowatschin, to indicate whether a particular force applied to retracted tissue is within predetermined limits to alleviate adverse effects on the tissue which is being held away from the operating area (paragraph 0069 of Johnson); such that in combination the retractor blade is capable of coupling to the coupler via the mating feature, the retractor blade, together with the stem, the load cell, the coupler, movable with the end effector coupler, and the load cell  is capable of producing a load signal based on a force applied to the retractor blade.
However, Goodrich discloses a retractor blade (1, Fig. 1) including a body (8 and 9, Fig. 2), the body including: a first cannula opening (plurality of openings 12, Fig. 3) in the body forming a first inlet extending into a distal blade portion of the body (10, Fig. 3); and a second cannula opening (a plurality of openings 12, Fig.3) in the body forming a second inlet extending into the distal blade portion (10, Fig. 3); and a cannula outlet (18, Fig. 3) connected to the retractor blade and in communication with the first cannula inlet and the second cannula inlet.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the instrument of Johnson and Nowatschin, with first and second cannula openings and inlets, and a cannula outlet connected to the retractor blade and in communication with the first and second cannula inlets as taught by Goodrich in order to withdraw fluid flowing through channels extending through the retractor body.
Regarding claim 2, the modified Johnson’s instrument discloses the claimed invention except for wherein the retractor blade includes a curved distal portion having a radius of curvature of about 20 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the curved distal portion with a radius of curvature of about 20 millimeters since it has been held that discovering an optimum value of a result effective variable (i.e. the radius of curvature variable has results of holding back tissue effectively based on how much it is curved) involves only routine skill in the art.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. curved distal portion of the retractor blade), discovering the optimum or workable ranges (i.e. amount of curvature) involves only routine skill in the art.
Regarding claim 3, the modified Johnson’s instrument discloses a cannula conduit extending through the body of the retractor blade (the conduit channel extends from the openings 12, through channels 14, and into the primary channel 18 of Goodrich), the cannula conduit comprising: a first channel (as best seen in Fig 3 there are three channels indicated by the number 14 of Goodrich) connected to the cannula outlet and located within the body of the retractor blade; a second channel (as best seen in Fig 3 there are three channels indicated by the number 14 of Goodrich) connected to the first channel and the first cannula inlet, the second channel located within the body of the retractor blade; and a third channel (as best seen in Fig 3 there are three channels indicated by the number 14 of Goodrich) connected to the first channel, the second channel, and the second cannula inlet, the third channel located within the body of the retractor blade. 
Regarding claim 11, Johnson discloses an instrument (26, paragraph 0034) capable of being received in an end effector coupler (22, paragraph 0034) of a surgical arm (20, paragraph 0034) (see Figure 4), the instrument comprising: 
a stem (62, paragraph 0034) including a proximal portion couplable to an end effector coupler, and an opposite distal portion (see Figure 7); 
a load cell (64, paragraph 0046) couplable to the distal portion of the stem (see Figure 7) and capable of producing a load signal based on a force applied to the load cell; 
a coupler (66, paragraph 0048) couplable to the load cell, the coupler including a mating feature (68, paragraph 0048) (see Figure 7); and
 a controller (microcontroller 122 and controller 128, paragraph 0047) in communication with the load cell (paragraph 0047), the controller capable of modifying the load cell signal.
Johnson fails to disclose a retractor blade couplable to the coupler via the mating feature, the retractor blade capable of transferring a force applied to the retractor blade to the load cell via the coupler. Additionally, Johnson fails to disclose the retractor blade including a body, the body including: a first cannula opening in the body forming a first inlet extending into a distal blade portion of the body; and a second cannula opening in the body forming a second inlet extending into the distal blade portion; and a cannula outlet connected to the retractor blade and in communication with the first cannula inlet and the second cannula inlet.
Nowatschin, however, teaches a retractor (6, paragraph 0069) coupled to a surgical arm (1, see Figure 2) with load sensing capability (paragraph 0069). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the instrument of Johnson, with the retractor coupled to a surgical arm with load sensing capability as taught by Nowatschin, to indicate whether a particular applied to retracted tissue is within predetermined limits to alleviate adverse effects on the tissue which is being held away from the operating area (paragraph 0069 of Johnson); such that retractor blade is capable of transferring a force applied to the retractor blade to the load cell via the coupler.
However, Goodrich discloses a retractor blade (1, Fig. 1) including a body (8 and 9, Fig. 2), the body including: a first cannula opening (plurality of openings 12, Fig. 3) in the body forming a first inlet extending into a distal blade portion of the body (10, Fig. 3); and a second cannula opening (a plurality of openings 12, Fig.3) in the body forming a second inlet extending into the distal blade portion (10, Fig. 3); and a cannula outlet (18, Fig. 3) connected to the retractor blade and in communication with the first cannula inlet and the second cannula inlet.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the instrument of Johnson and Nowatschin, with first and second cannula openings and inlets, and a cannula outlet connected to the retractor blade and in communication with the first and second cannula inlets as taught by Goodrich in order to withdraw fluid flowing through channels extending through the retractor body.
Regarding claim 12, the modified Johnson’s instrument discloses a user interface (92 and 34, paragraph 0054) in communication with the controller and capable of producing a display based on the load cell signal from the controller. 
Regarding claim 13, the modified Johnson’s instrument discloses wherein the controller is capable of producing an alert based on the load cell signal when a threshold force is exceeded for a threshold time (paragraph 0052-0054 describe the motion of the motors alert or change in response to the information sensed by the load cell by way of the General Algebraic Modeling System).
Regarding claim 14, the modified Johnson’s instrument discloses wherein the threshold force and the threshold time are indicative of a likelihood of creating post-operative pain ( In paragraph 0054 describes the measured force magnitude and direction applied to the patient from load signals are useable by the computer processor to display information about the load cell). 
Regarding claim 15, the modified Johnson’s instrument discloses wherein the controller is capable of transmitting a control signal to a surgical arm connected to the end effector coupler to reduce the force applied to the retractor when the threshold force is exceeded for the threshold time (In paragraph 0054 states computer processor may be able to use commands from display and camera tracking system to alter the position of the surgical arm in response to the measured force.).
Regarding claim 16, the modified Johnson’s instrument discloses wherein the controller (124) is capable of transmitting a control signal to a surgical arm connected to the end effector coupler to reduce the force applied to the retractor when a second threshold force is exceeded for a second threshold time (In paragraph 0052-0054 describes the motion of the motors alert or change in response to the information sensed by the load cell by way of the General Algebraic Modeling System).
Regarding claim 17, the modified Johnson’s instrument discloses wherein the controller is capable of controlling a color or intensity, based on the load signal, of a light emitted by a light connected to the retractor blade (In paragraph 0053 describes the system is able to notify medical personnel to certain conditions by displays and/or light indicator). 
Regarding claim 18, Johnson discloses an instrument (26, paragraph 0034) receivable in an end effector coupler (22, paragraph 0034) of a surgical arm (20, paragraph 0034) (see Figure 4), the instrument comprising: 
a stem (62, paragraph 0034) including a proximal portion couplable to an end effector coupler, and an opposite distal portion;
 a coupler (66, paragraph 0048) including a mating feature (68, paragraph 0048) (see Figure 7); 
Johnson fails to disclose a retractor blade couplable to the coupler via the mating feature, the retractor blade, together with the stem and the coupler, movable with the end effector coupler. Additionally, Johnson fails to disclose the retractor blade including a body, the body including: a first cannula opening in the body forming a first inlet extending into a distal blade portion of the body; and a second cannula opening in the body forming a second inlet extending into the distal blade portion; and a cannula outlet connected to the retractor blade and in communication with the first cannula inlet and the second cannula inlet.
Nowatschin, however, teaches a retractor (6, paragraph 0069) coupled to a surgical arm (1, see Figure 2) with load sensing capability (paragraph 0069). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the instrument of Johnson, with the retractor coupled to a surgical arm with load sensing capability as taught by Nowatschin, to indicate whether a particular applied to retracted tissue is within predetermined limits to alleviate adverse effects on the tissue which is being held away from the operating area (paragraph 0069 of Johnson); such that the retractor blade is couplable to the coupler via the mating feature, the retractor blade, together with the stem and the coupler, movable with the end effector coupler.
However, Goodrich discloses a retractor blade (1, Fig. 1) including a body (8 and 9, Fig. 2), the body including: a first cannula opening (plurality of openings 12, Fig. 3) in the body forming a first inlet extending into a distal blade portion of the body (10, Fig. 3); and a second cannula opening (a plurality of openings 12, Fig.3) in the body forming a second inlet extending into the distal blade portion (10, Fig. 3); and a cannula outlet (18, Fig. 3) connected to the retractor blade and in communication with the first cannula inlet and the second cannula inlet.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the instrument of Johnson and Nowatschin, with first and second cannula openings and inlets, and a cannula outlet connected to the retractor blade and in communication with the first and second cannula inlets as taught by Goodrich in order to withdraw fluid flowing through channels extending through the retractor body.

Claims 4, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication 2017/0360521), Nowatschin et al. (US Patent Publication 2018/0235724), and Goodrich (US Patent 6,241,658), further in view of Green et al. (US Patent Publication 2018/0317902), hereinafter “Green”.
Regarding claim 4, the modified Johnson’s instrument fails to disclose a light located on the distal blade portion positioned between the first channel and the second channel. 
However, Green discloses a light (31, paragraph 0071) located on the distal blade portion positioned between the first channel and the second channel (see Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified Johnson’s instrument with a light located on the distal blade portion in view of Green in order to provide optimal lighting and visibility in an anatomical region during a surgical procedure (paragraph 0058 of Green).
Regarding claim 5, the modified Johnson’s instrument discloses wherein the first channel and the second channel extend through the retractor blade around the light (see Figure 7 of Green).
Regarding claim 9, the modified Johnson’s instrument discloses wherein the retractor blade further comprising a proximal blade portion capable of coupling to the coupler; a curved portion connecting the proximal blade portion and the distal blade portion, the distal blade portion curved to engage tissue of a patient for retraction (see Figures 3-5 and paragraph 0064 of Green); and a light (31 of Green) located on the distal portion (see Figure 7 of Green).
Regarding claim 10, the modified Johnson’s instrument discloses further comprising a wiring channel (43 of Green) connected to an under-side of the curved portion (the channel connects to a power source located on the underside (see Figure 7 of Green) and connecting the light, the wiring channel capable of reinforcing the curved portion of the blade (paragraph 0073 of Green). 

Claims 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication 2017/0360521), Nowatschin et al. (US Patent Publication 2018/0235724), and Goodrich (US Patent 6,241,658), further in view of Truckey (US Patent Publication 2018/0271509), hereinafter “Truckey”.
Regarding claim 6, the modified Johnson’s instrument fails to disclose wherein the mating feature of the coupler comprises a slot; and a proximal portion of the retractor blade comprises a raised boss insertable into the slot of the mating feature and translatable therein to move the retractor blade between a locked position and an unlocked position with respect to the coupler.
Truckey, however, discloses a retractor system (10) wherein the mating feature of the coupler (60) comprises a slot (610 by way of openings 640 and 650); and a proximal portion (416) of the retractor blade (400) comprises a raised boss (418, 417) insertable into the slot of the mating feature and translatable therein to move the retractor blade between a locked position and an unlocked position with respect to the coupler (paragraph 0036, Figure 3B). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified Johnson’s instrument wherein the mating feature of the coupler comprises a slot; and a proximal portion of the retractor blade comprises a raised boss insertable into the slot of the mating feature and translatable therein to move the retractor blade between a locked position and an unlocked position with respect to the coupler in view of Truckey in order to provide a well-known method of securing two components together (paragraph 0036 of Truckey)
Regarding claim 7, the modified Johnson’s instrument discloses a set screw (80 of Truckey) positionable through the coupler into the slot (portion 650 of Truckey), the set screw adjustable to engage the raised boss to limit translation of the boss within the slot (In paragraph 0035 describes the set screw engages components to actuate the retractor of Truckey).   
Regarding claim 8, the modified Johnson’s instrument discloses wherein the coupler includes a threaded bore (threaded portion 654 of 60 of Truckey) intersecting the slot; and the set screw includes a handle (end opposite of threads 811 of Truckey) capable of operating to thread the set screw in and out of a threaded bore of the coupler to engage and disengage the raised boss when the raised boss is positioned in the slot of the mating feature (via the advancement of 80 actuates 636 to bias the coupler and retractor, paragraphs 0042-0043 of Truckey).
Regarding claim 19, the modified Johnson’s instrument fails to disclose the mating feature of the coupler comprises a slot; and a proximal portion of the retractor blade comprises a raised boss insertable into the slot of the mating feature and translatable therein to move the retractor blade between a locked position and an unlocked position with respect to the coupler.
 Truckey, however, discloses a retractor system with the mating feature of the coupler (60) comprising a slot (610 by way of openings 640 and 650); and a proximal portion of the retractor blade comprises a raised boss (417,418) insertable into the slot of the mating feature and translatable therein to move the retractor blade between a locked position and an unlocked position with respect to the coupler (paragraph 0035 Figure 3B). 
Regarding 20, the modified Johnson’s instrument discloses a set screw (636 of Truckey) positionable through the coupler into the slot, the set screw adjustable to engage the raised boss to limit translation of the boss within the slot (paragraph 0040 describe the 636 moves to bias the coupler to the retractor and paragraph 0035 describe the set screw engages components to actuate the retractor of Truckey).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Diana Jones/Examiner, Art Unit 3775 

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775